Case 1:20-cv-00216-MSM-PAS Document 206-2 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 1 of 2 PageID #: 11071




                          Exhibit A
                                                                        06-15-2020
     Case 1:20-cv-00216-MSM-PAS Document 206-2 <font color=teal>(Case Participants)</font>
                          Filed 06/17/20 Page 2 of 2 PageID #: 11072
      We give our consent to Ernesto Sam Gonzales
                                                   who is
      a good man and good worker. Ernesto never failed
     get his job done and he was never tardy. He was to
     always worried that he might have missed jobs
     because he had a family to take care of and support.
    He is a good parent because every week that he
    collected his check, he made sure to ask for me or my
     husband's favor to help him send money to his family
    in Guatemala. When 2 of Ernesto's children and his
    wife migrated to the U.S, he went through the
   impossible to make sure that they lived happily and
   healthy. Ernesto, his 2 children, and his wife visited us
  frequently since they lived close to me and my family
 and we could see that they enjoyed themselves. Me
 and my husband Cesar Gutierrez are available to help
and support the needs that include accommodation in
our apartment. Ernesto works for us at: CG Drywall llc
Providence, Rhode Island
Cesar Gutierrez +1 (401-286-9474)and Evilin Reyes +1
(401-390-5056)
Sincerely, Cesar Gutierrez and Evilin Reyes


   Sig ture                                                            Signature
